Title: To Benjamin Franklin from Simon-Pierre Fournier le jeune, 15 August 1780
From: Fournier, Simon-Pierre, le jeune
To: Franklin, Benjamin


MonsieurParis Le 15 aoust 1780
Je me Suis fait honneur en entier de votre Portrait a mon beau pere, qui étoit avec moi, et Principalement ma femme, qui a été au Comble. Je vous en Réitere mes très humbles Remercimens votre Portrait fait sur mon ame million de fois Plus de Plaisir que Les accessoires que j’ai cru devoir y faire. Jai été trop sensible a La maniere honnête et délicate avec Laqu’elle vous vous y etes Prété Pour ne Pas Persuader ma femme du cadot en entier. Je me suis flatté que vous me Permettriéz Cette juste Réfexion qui au yeux de ma femme et moi me fera toute La vie honneur, (étant de votre aveu que j’aye votre Portrait): Je desirerois Bien monsieur savoir Le jour de Cette semaine que vous me ferés L’honneur de venir voir ma fonderie. Si je vous Le demande, Monsieur, C’est Pour ne Point méloigner de Chez moi Pour avoir Le bonheur de vous recevoir avec Monsieur votre fils. Honnorez moi d’un mot de réponse.

Jay l’honneur d’être avec La Plus haute considération, Monsieur, Votre très humble et très obéissant serviteur
FOURNIER Le JEUNE
 
Addressed: A Monsieur / Monsieur francklin / à Passy.
Endorsed: make a little Answer to this that we will come on Friday next
Notations: Rep / Fournier Le Jeune le 15. aout 1780.
